DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-43 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6-8, 16-17, 23-25, 27, 29-30, 32, 34, 37-38, 41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2014/0370905 hereinafter referred to as Kim) in view of Zhou et al. (US# 2021/0376985 hereinafter referred to as Zhou).

	RE Claim 1, Kim discloses an apparatus for wireless communication (See Kim FIG 1 – UE), comprising: 
	a transceiver  (See Kim FIG 1 – UE has transceiver) configured to: 
	transmit, to a base station (BS) (See Kim FIG 1), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of communicating with a single transmission- reception point (TRP) (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), or communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	receive a carrier aggregation configuration indicating component carriers designated for the separate operations (See Kim FIG 7; [0103] – step 755), and 
	receive or transmit transmissions based on the carrier aggregation configuration (See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).
	Kim does not specifically disclose the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level.
	However, Zhou teaches of indicating a capability of performing separate operations concurrently, the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level (See Zhou [0183], [0321] – in a system utilizing carrier aggregation, indicating to the BS ability to process out-of-order transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the wireless communication system, as disclosed in Kim, wherein the separate operations further include at least one of: processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level, as taught in Zhou. One is motivated as such in order to improve performance/efficiency/throughput in the wireless network while reducing battery consumption (See Zhou [0169], [0197]).

	RE Claim 2, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 1 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 
	a fourth number of component carriers designated for processing out-of-order transmissions, or 
	a fifth number of component carriers designated for processing high priority transmissions.

	RE Claim 3, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 2 above, wherein: 
	the first number of component carriers is indicated by a maximum number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell with bandwidth “up to”…); 
	the second number of component carriers is indicated by a first ratio (See Kim [0070] – indicating for each cell, bandwidth and layers).

	RE Claim 6, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 1 above, wherein the capability for performing the separate operations is indicated by a set of component carrier combinations (See Kim [0065] – carrier aggregation combinations), wherein each of the component carrier combinations includes a number of component carriers for each of the separate operations (See Kim [0066]-[0070]).

	RE Claim 7, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 6 above, wherein each of the component carrier combinations includes a first number of component carriers designated for a first operation and a second number of component carriers designated for a second operation (See Kim [0066]-[0070]).

	RE Claim 8, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 1 above, wherein a first number of component carriers is designated for communication with a single TRP, and a second number of component carriers is designated for communication with multiple TRPs (See Kim [0050]-[0054], [0065]-[0070] – CA combinations for 1 or 2 cells).

	RE Claim 10, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 1 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information signaled to the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

	RE Claim 16, Kim discloses an apparatus for wireless communication, comprising: 
	a transceiver configured to receive (See Kim FIG 1 – UE has transceiver), from a user equipment (UE), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers by the UE (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of communicating with a single transmission- reception point (TRP) (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), or communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a processing system configured to determine a carrier aggregation configuration for the UE based on the carrier aggregation capability information (See Kim FIG 7; [0103] – step 755); 
	wherein the transceiver is configured to transmit, to the UE, the carrier aggregation configuration and transmit or receive transmissions based at least in part on the carrier aggregation configuration (See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).
	Kim does not specifically disclose the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level.
	However, Zhou teaches of indicating a capability of performing separate operations concurrently, the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level (See Zhou [0183], [0321] – in a system utilizing carrier aggregation, indicating to the BS ability to process out-of-order transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the wireless communication system, as disclosed in Kim, wherein the separate operations further include at least one of: processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level, as taught in Zhou. One is motivated as such in order to improve performance/efficiency/throughput in the wireless network while reducing battery consumption (See Zhou [0169], [0197]).

	RE Claim 17, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 16 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 
	a fourth number of component carriers designated for processing out-of-order transmissions, or 
	a fifth number of component carriers designated for processing high priority transmissions.

	RE Claim 23, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 16 above, wherein: 
	the capability for performing the separate operations is indicated by a set of component carrier combinations, wherein each of the component carrier combinations includes a number of component carriers for each of the separate operations (See Kim [0065] – carrier aggregation combinations); and 
	the processing system is configured to determine component carriers that satisfy at least one of the component carrier combinations (See Kim [0066]-[0070]).

	RE Claim 24, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 23 above, wherein each of the component carrier combinations includes a first number of component carriers designated for a first operation and a second number of component carriers designated for a second operation (See Kim [0066]-[0070]).

	RE Claim 25, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 24 above, wherein the first number of component carriers is designated for communication with a single TRP, and the second number of component carriers is designated for communication with multiple TRPs (See Kim [0050]-[0054], [0065]-[0070] – CA combinations for 1 or 2 cells).

	RE Claim 27, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 16 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information received by the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

	RE Claim 29, Kim discloses a method of wireless communication by a user equipment (UE) (See Kim FIG 1 – UE), comprising: 
	signaling, to a base station (BS) (See Kim FIG 1), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of communicating with a single transmission- reception point (TRP) (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), or communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	receiving a carrier aggregation configuration indicating component carriers designated for the separate operations (See Kim FIG 7; [0103] – step 755), and 
	receiving or transmitting transmissions based on the carrier aggregation configuration (See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).
	Kim does not specifically disclose the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level.
	However, Zhou teaches of indicating a capability of performing separate operations concurrently, the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level (See Zhou [0183], [0321] – in a system utilizing carrier aggregation, indicating to the BS ability to process out-of-order transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the wireless communication system, as disclosed in Kim, wherein the separate operations further include at least one of: processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level, as taught in Zhou. One is motivated as such in order to improve performance/efficiency/throughput in the wireless network while reducing battery consumption (See Zhou [0169], [0197]).

	RE Claim 30, Kim, modified by Zhou, discloses a method, as set forth in claim 29 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 
	a fourth number of component carriers designated for processing out-of-order transmissions, or 
	a fifth number of component carriers designated for processing high priority transmissions.

	RE Claim 32, Kim, modified by Zhou, discloses a method, as set forth in claim 29 above, wherein the capability for performing the separate operations is indicated by a set of component carrier combinations (See Kim [0065] – carrier aggregation combinations), wherein each of the component carrier combinations includes a number of component carriers for each of the separate operations (See Kim [0066]-[0070]).

	RE Claim 34, Kim, modified by Zhou, discloses a method, as set forth in claim 29 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information signaled to the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

	RE Claim 37, Kim discloses a method for wireless communication by a base station (BS) (See Kim FIG 1 – BS), comprising: 
	Receiving, from a user equipment (UE), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers by the UE (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of communicating with a single transmission- reception point (TRP) (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), or communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	determining a carrier aggregation configuration for the UE based on the carrier aggregation capability information (See Kim FIG 7; [0103]); 
	signaling, to the UE, the carrier aggregation configuration (See Kim FIG 7; [0103] – step 755); and 
	transmitting or receiving transmissions based at least in part on the carrier aggregation configuration (See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).
	Kim does not specifically disclose the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level.
	However, Zhou teaches of indicating a capability of performing separate operations concurrently, the separate operations further include at least one of:
	processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level (See Zhou [0183], [0321] – in a system utilizing carrier aggregation, indicating to the BS ability to process out-of-order transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the wireless communication system, as disclosed in Kim, wherein the separate operations further include at least one of: processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level, as taught in Zhou. One is motivated as such in order to improve performance/efficiency/throughput in the wireless network while reducing battery consumption (See Zhou [0169], [0197]).

	RE Claim 38, Kim, modified by Zhou, discloses a method, as set forth in claim 37 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 
	a fourth number of component carriers designated for processing out-of-order transmissions, or 
	a fifth number of component carriers designated for processing high priority transmissions.

	RE Claim 41, Kim, modified by Zhou, discloses a method, as set forth in claim 37 above, wherein: 
	the capability for performing the separate operations is indicated by a set of component carrier combinations, wherein each of the component carrier combinations includes a number of component carriers for each of the separate operations (See Kim [0065] – carrier aggregation combinations); and 
	a processing system configured to determine component carriers that satisfy at least one of the component carrier combinations (See Kim [0066]-[0070]).

	RE Claim 43, Kim, modified by Zhou, discloses a method, as set forth in claim 37 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information received by the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2014/0370905 hereinafter referred to as Kim) in view of Zhou et al. (US# 2021/0376985 hereinafter referred to as Zhou) and Li et al. (US# 2017/0238316 hereinafter referred to as Li).

	RE Claim 5, Kim, modified by Zhou, discloses an apparatus, as set forth in claim 2 above. Kim, modified by Zhou, does not specifically disclose wherein the fifth number of component carriers is indicated by a third ratio.
	However, Li teaches of wherein the fifth number of component carriers is indicated by a third ratio (See Li [0024], [0065] – carrier aggregation based on QoS of UE data transmissions; configuring CCs based on ratio such as SINR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Kim, modified by Zhou, wherein the fifth number of component carriers is indicated by a third ratio, as taught in Li. One is motivated as such in order to better support higher data rates and larger amounts of traffic (See Li Background; Summary).


Allowable Subject Matter
Claims 4, 9, 11-15, 18-22, 26, 28, 31, 33, 35-36, 39-40, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477